Citation Nr: 1648257	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and a Tarlov cyst.

3.  Entitlement to the assignment of an effective date earlier than May 6, 2013 for the award of an increased disability rating to 100 percent for major depressive disorder and psychophysiological pain disorder.

4.  Entitlement to an effective date earlier than May 6, 2013 for the award of an increased disability rating to 60 percent for Hepatitis C.

5.  Entitlement to an effective date earlier than May 6, 2013 for the award of special monthly compensation (SMC) based on Aid and Attendance/Housebound criteria.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1971 to December 1972. 

This matter comes before the Board on appeal from March 2008 and September 2014 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented sworn testimony at a hearing before the undersigned in December 2012.  A transcript of that hearing is of record.  

In May 2013, the Board remanded the Veteran's GERD and lumbar spine claims to the Agency of Original Jurisdiction (AOJ) for additional development.  Unfortunately, the requested development has not been completed as requested.  Thus, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

Although the Board regrets the additional delay, further development is necessary with respect to the claims identified above.  This matter was remanded in May 2013, in part to obtain VA examinations and medical opinions addressing the nature and etiology of the Veteran's GERD and lumbar spine disorders.  The Board finds that there has not been substantial compliance with the May 2013 remand directives with regard to the completion of the VA examinations and opinions.  

Stegall considerations

First, with regard to the medical opinions concerning both the Veteran's GERD and lumbar spine disorders, the Board specifically stated in the May 2013 remand directives that the examiner "should accept as true" the Veteran's lay statements concerning his reported ongoing gastrological and low back symptoms since his period of active service.  The Board also stated that the examiner should "reconcile all pertinent evidence of record, including the Veteran's own written statements and testimony."  This was not accomplished.  Indeed, the February 2015 VA examiner providing the medical opinion in connection with these claims did not adequately discuss the Veteran's reports that he continued to suffer from recurring nausea, vomiting and an inability to eat since service, nor did the examiner adequately discuss the Veteran's reports that he suffered from low back pain after service, prior to his work injuries.  Rather, the examiner simply stated, with respect to both the Veteran's GERD and his back, that the Veteran's lay testimony "is no longer sufficient substitute Nexus" and that the Veteran was not competent to testify that what he experienced in service and since is the same condition with which he is currently diagnosed.  This statement amounts to a legal conclusion rather than a medical opinion concerning whether the Veteran's reported reoccurring symptoms since service are consistent with an onset of a stomach or a lumbar spine disorder in service.  Thus, the Board finds the medical opinions do not comply with the May 2013 remand instructions and that remand is in order so that new opinions may be obtained.  Stegall, supra.

Additionally, the Board further finds that the medical opinion with regard to the etiology of the Veteran's lumbar spine disorder fails to comply with the May 2013 remand directives because the examiner did not provide an opinion as to whether the Veteran's lumbar spine disorders were caused or aggravated by his service-connected disabilities (to include major depressive disorder and psychophysiological pain disorder associated with residuals of fractured coccyx, Hepatitis C, residuals of fractured coccyx, tinnitus and/or erectile dysfunction).  This issue must be addressed by the examiner on remand.

The Board also notes that the Veteran asserts that he has a Tarlov cyst that is related to the fractured coccyx he sustained in service.  Medical records from August 1993 note that he had a cyst in the sacrum at the S2 level, consistent with either a perineural or Tarlov cyst.  Although the Veteran was provided a VA examination in connection with his spinal conditions in August 2014, the VA examiner did not specify whether the Veteran had a diagnosis of Tarlov cyst.  On remand, the examiner should address whether the Veteran has had a Tarlov cyst at any point during the appeal period, and if so, provide an opinion with regard to the etiology of that disorder.

Manlincon considerations

In a September 2014 rating decision, the RO awarded the Veteran an increased rating from 50 to 100 percent for major depressive disorder and psychophysiological pain disorder, and an increased rating from 20 to 60 percent for Hepatitis C-both increases were made effective May 6, 2013.  In the same decision, the RO also awarded the Veteran SMC based on Aid and Attendance/Housebound criteria, effective May 6, 2013.   The Veteran timely disagreed with the assigned effective dates for each of these three awards on September 30, 2014.  To date, the RO has not issued an SOC addressing these matters.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claims for issuance of a SOC. 38 C.F.R. § 19.9 (c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).


On remand, all outstanding VA medical records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records relevant to the Veteran's treatment for GERD or a lumbar spine disability.  The Board notes that the Veteran has previously treated at the VA outpatient clinic in Viera, Florida.

2.  After the above requested development is complete, obtain an addendum opinion addressing the current nature and etiology of the Veteran's GERD.  The claims file should be made available to and be reviewed by the examiner.  A new examination is not necessary unless requested by the examiner.  

After a review of the claims file, the examiner should address the following questions:

(a.)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his documented treatment for in-service stomach problems and/or his in-service coccyx injury?

(b.)  Notwithstanding the answer to the question above, is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD was caused or permanently aggravated beyond its natural progression by any of his service-connected disabilities (to include major depressive disorder and psychophysiological pain disorder associated with residuals of fractured coccyx, Hepatitis C, residuals of fractured coccyx, tinnitus and/or erectile dysfunction) or any medications taken for these disorders, including nonsteroidal anti-inflammatory drugs?

In articulating a response, the examiner should specifically consider and address the following lay statements from the Veteran and his siblings: the September 2003 Application in which the Veteran reported having stomach problems off and on since service; the April 2004 statement of Veteran's brother and sister noting that the after his separation from service the Veteran complained of an inability to eat and of an acid/pain feeling if he did eat, and that he had trouble keeping his food down if he did not take Mylanta; the Veteran's March 2010 hearing testimony concerning his long history of nausea and vomiting (Tr. at 10); and the Veteran's December 2012 hearing testimony concerning his gastrological symptoms in service and after his separation (Tr. at 15-19).

For purposes of this remand, the examiner should accept as true the lay statements to the effect that the Veteran experienced ongoing symptoms of nausea, vomiting and lack of appetite since his period of active service.  

A complete rationale must be provided for all opinions rendered.  

3.  Schedule the Veteran for a VA spine examination to assess the current nature and etiology of the Veteran's lumbar spine disability or disabilities.   Upon examination of the Veteran, and after review of the record, the examiner should identify all lumbar spine disorders the Veteran has had during the appeal period (from June 2007 to the present) other than the coccyx fracture residuals for which the Veteran is already service-connected.  The examiner should specifically state whether the Veteran has had a Tarlov cyst now, or at any point during the appeal period (June 2007 to the present).  For each diagnosed disability, the examiner should address the following questions:

(a.) Is it is at least as likely as not (50 percent probability or greater) that any lumbar spine disorder found to be present during the appeal period had its onset in, or is otherwise related to the Veteran's period of active duty service, to include his in-service coccyx injury and complaints of low back pain.

(b.) Is it at least as likely as not (50 percent probability or greater) that any lumbar spine disorder found to be present during the appeal period was caused or permanently aggravated beyond its natural progression by his service-connected disabilities (to include major depressive disorder and psychophysiological pain disorder associated with residuals of fractured coccyx, Hepatitis C, residuals of fractured coccyx, tinnitus and/or erectile dysfunction). 

In articulating a response, the examiner should specifically consider and address the following lay statements from the Veteran and his lay witnesses: the September 2003 Application in which the Veteran reported having pain in his low back after his fall in service; the April 2004 statement of Veteran's brother and sister that they observed the Veteran to have continuous neck and back pain after his separation from service, they observed his back issues continued to get worse after service, and that the Veteran did not seek medical treatment because he did not have insurance; the Veteran's March 2010 hearing testimony concerning his continued back problems since service and his statement that he did not report these ongoing symptoms to his treating doctor in 1993 (Tr. at 6-7);  the October 2012 statement of M.L. that he witnessed the Veteran's fall in service and continued back problems since that accident; and the December 2012 testimony of the Veteran concerning his ongoing back symptoms after his fall in service (Tr. at 19-21).

For purposes of this remand, the examiner should accept as true the lay statements to the effect that he has experienced low back pain and related symptoms since falling in service and fracturing his coccyx, including before his post-service work injuries.  

In addition, the examiner should consider and discuss the post-service evidence of civilian low back injuries, incurred in 1984 and 1992; the surgical records pertaining to the Veteran's August 1993 discectomy/laminectomy; the identification in August 1993 of a the presence of a perineural or Tarlov cyst, and the subsequent records of treatment for low back pain and related symptoms.  

A complete rationale must be provided for all opinions rendered.  

4.  Issue an SOC addressing the Veteran's claims for (1) an effective date earlier than May 6, 2013 for the award of SMC based on Aid and Attendance/Housebound criteria; (2) an effective date earlier than May 6, 2013, for the award of an increased rating to 100 percent for major depressive disorder and psychophysiological pain disorder; and (3) an effective date earlier than May 6, 2013, for the award of an increased rating to 60 percent for Hepatitis C.  The Veteran should be informed of the actions necessary to perfect an appeal as to these issues. Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

5.  After completing the above and any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




